 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 560Salem Hospital and American Federation of State, County and Municipal Employees, Council 93, AFLŒCIO, Petitioner.  Case 1ŒRCŒ21224 March 9, 2001 DECISION ON REVIEW AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On October 4, 2000, the Board granted the Employer™s request for review of the Acting Regional Director™s De-cision and Direction of Election solely with respect to his finding that case managers who have an RN license may be included in the existing RN unit.1  The National Labor Relations Board has delegated its authority in this pro-ceeding to a three-member panel. Having carefully considered the record and the Em-ployer™s brief on review, we reverse the Acting Regional Director™s decision and find that since the case managers are not required to be RNs, his inclusion in the existing RN unit of only those case managers who have an RN license was erroneous. The Employer operates an acute care hospital.  The hospital employs 11 case managers, 7 of whom are li-censed registered nurses (RNs) and 4 of whom are li-censed social workers.  The case manager classification is new.  It combines the duties previously performed by the health coordinators who did utilization review and social workers who did discharge planning. The duties of all the Employer™s case managers are typical of utilization review work and discharge planning generally performed in hospitals: gathering information from other professional staff and reading and interpreting patient charts to determine if the care being given a pa-tient is appropriate and reimbursable under the patient™s insurance coverage; tracking the patient throughout the stay; working with the patient to ensure efficient utiliza-tion of health care resources; working with third-party payors to ensure reimbursement to the hospital; and, in planning discharges, working with liaisons from other agencies and with third-party payors to transfer patients and arrange for necessary care after discharge.2 One of the Employer™s health coordinators was a so-cial worker; the others were RNs.  All of the case man-agers, including the social workers, are being trained to perform both utilization review and discharge planning functions.                                                                                                                      1 In all other respects, the Board denied the request for review.  Member Hurtgen, dissenting in part, would have granted the Em-ployer™s request for review in its entirety, i.e., he would review the issue of whether case managers are supervisors. 2 Pocono Medical Center, 305 NLRB 398 (1991); Trustees of Noble Hospital, 218 NLRB 141 (1975). The Petitioner seeks to include the case managers who are RNs in the existing RN unit.3  The Employer con-tends that case manager RNs should be excluded from the RN unit because RN licensing is not required for the position, the position is not staffed solely by RNs, and there are distinctions in community of interest between case manager RNs and the Employer™s other RNs.  The Acting Regional Director found that the case manager RNs, but not the case manager social workers, may be included in the existing unit. In determining whether to include utilization re-view/discharge planning RNs in an RN unit, the Board has relied on whether the employer requires RN licensure for the position.  Although the Board has not included all RNs in a hospital RN unit regardless of function, the Board generally has included in RN units those classifi-cations which perform utilization review/discharge plan-ning work where an employer requires or effectively requires RN licensing for the job.  Pocono Medical Cen-ter, supra; Middletown Hospital Assn., 282 NLRB 541, 578 (1986); Frederick Memorial Hospital, 254 NLRB 36 (1981); and Trustees of Noble Hospital, supra.  In cases where utilization review/discharge planners were not required by the employer to be RNs, the Board has ex-cluded them from the RN unit.  Charter Hospital, 313 NLRB 951, 954 (1994); Ralph K. Davies Medical Cen-ter, 256 NLRB 1113, 1117 (1981); and Addison-Gilbert Hospital, 253 NLRB 1010, 1011Œ1012 (1981).  For where RN licensing is not a job requirement, it must be concluded that RN education and training is not neces-sary to perform the job™s functions.  Thus, the Board, on a case-by-case basis, consistently and repeatedly has de-termined unit placement of utilization review/discharge planners based on the requirement of an RN license. Here, the Employer does not require RN licensing for the case manager position.  The case manager may either be an RN or a licensed social worker.  Although the utili-zation review functions were traditionally performed predominantly by RNs, the work was also performed by a social worker.  Thus, the fact that the four current so-cial worker case managers are being trained to perform utilization review functions demonstrates that utilization review work at the Employer™s facility does not require an RN license.   Contrary to the Acting Regional Direc-tor™s finding, the Board™s Healthcare Rulemaking does not warrant dividing the Employer™s case managers, who perform or will be performing the same work, into sepa-rate bargaining units based on whether they are holders of an RN license.  Although the Rulemaking found RN  3 The Petitioner seeks to have the Board conduct an Armour-Globe election.  Globe Machine & Stamping Co., 3 NLRB 294 (1934); Ar-mour & Co., 40 NLRB 1333 (1942). 333 NLRB No. 71  SALEM HOSPITAL 561units to be appropriate, it left the issue of the placement 
in an RN unit to case-by-case adjudication.
4  Further, 
contrary to the Acting Regional Director™s finding, the 

Rulemaking does not preclude an analysis of commu-
nity-of-interest factors in determining unit placement of 
                                                          
 4 54 Fed.Reg. 16344 (placement 
decisions) (1989).  The Acting Re-
gional Director noted that the co
llective-bargaining agreement de-
scribed the unit as comprising ﬁall full-time and regular part-time 
RNs,ﬂ and suggested that inclusion of the case managers holding an RN 
license would be in order in view of the unit description.  There is no 
indication in the record that th
e collective-bargaining agreement™s 
provision was applied to the health 
care coordinators who were licensed 
RNs.  Therefore, there is no eviden
ce to establish that the parties   
viewed the unit description as encompassing all RNs regardless of their 

functions.    
RNs.  In the instant case, we
 find that the absence of a 
requirement for RN licensure for the Employer™s case 
manager position demonstrates that case managers, some 
of whom hold an RN license, do not share a community 
of interest with the existing RN unit. 
ORDER The Acting Regional Director
™s finding that the Em-
ployer™s case managers who have an RN license may be 
included in the existing RN unit is reversed and the case 
is remanded to the Regional Director for further appro-
priate action. 
  